      Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

       v.                                                19-CR-146
                                                         DECISION & ORDER
 SHANNA SMITH,

               Defendant.



       On July 11, 2019, a grand jury indicted the defendant, Shanna Smith, on two

felony counts related to testimony she provided before a different grand jury in July

2018. The 2019 grand jury charged that Smith had made false declarations, in violation

of 18 U.S.C. § 1623(a), and obstructed justice, in violation of 18 U.S.C. § 1512(c)(2).

See Docket Item 1. On March 25, 2020, Smith moved to suppress her grand jury

testimony and dismiss the indictment, or, in the alternative, to disqualify the prosecuting

attorney from trying her case. See Docket Item 33. The government opposed that

motion on April 13, 2020, Docket Item 39. Smith did not reply, and her deadline to do

so now has passed. See Docket Item 35.

       For the reasons that follow, this Court denies Smith’s motion in its entirety.


                                     BACKGROUND


       In May 2017, a grand jury began investigating the activities of the “CBL/BFL

street gang.” Docket Item 39-1 at 3-4. The investigation focused in part on the

activities of Dalvon Curry, including his possible involvement in the December 2015
      Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 2 of 16




murder of Jacquan Sullivan and the December 2016 murder of Xavier Wimes. Id. at 4-

6. Curry is Smith’s cousin. Id. at 5.

       On December 15, 2015, the Buffalo Police Department (“BPD”) interviewed Curry

about Sullivan’s death. Id. Curry claimed that he was with Smith at the time of the

murder. Id. BPD then interviewed Smith on December 28, 2015. See Docket Item 33

at 24-25. She confirmed Curry’s alibi, asserting that Curry was at home with her the

entire day in question. Id.

       On July 6, 2018, the grand jury subpoenaed Smith, ordering her to testify on July

31, 2018. See Docket Item 39-2. According to the FBI special agent in charge of the

investigation, Smith was “not a target” but a “fact witness” whose testimony was

relevant because Curry “had invoked [Smith] as an alibi witness. . . . The FBI had no

information she [had] engaged in any illegal activity in connection with the CBL/BFL

gang.” Docket Item 39-1 at 6.

       An FBI special agent attests that he and a BPD detective personally served

Smith with the subpoena on July 11, 2018. Docket Item 39-3 at 4. Smith denies that

she ever received a subpoena. See Docket Item 33 at 1. The subpoena itself lacks any

indication of having been served, see Docket Item 39-2 at 3, a fact the agent

acknowledges but chalks up to having been “so busy that day meeting with witnesses

and serving other subpoenas,” Docket Item 39-3 at 4.

       The agent further attests that after serving the subpoena, he and the detective

interviewed Smith about the Sullivan murder. Smith initially repeated her prior

statement confirming Curry’s alibi. See id. at 4-5; Docket Item 39-5 at 1. But after the

detective showed Smith video footage of Curry out and about on the day in question—



                                            2
      Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 3 of 16




and therefore not at home with her all day as she had said—Smith recanted. Docket

Item 39-5 at 1. Apparently without prompting, Smith also said that she was with Curry

the night of the Wimes murder. Docket Item 39-3 at 5; Docket Item 39-5 at 1-2.

       Smith appeared before the grand jury on July 31, 2018. See Docket Item 39-1 at

7. Smith alleges that she was “seized” from her grandmother’s house, Docket Item 33

at 4, but an FBI officer asserts that Smith voluntarily agreed to be transported to the

grand jury and that she was “not threatened or coerced in any way,” Docket Item 39-4 at

3-4. Assistant United States Attorney (“AUSA”) Seth Molisani informed Smith that she

was not a target of the investigation but that she was required to tell the truth; if she lied,

he told her, she could be charged with perjury. Docket Item 39-1 at 7-8. Smith asserts

that she was never advised of her Fifth and Sixth Amendment rights. Docket Item 33 at

5. The government does not refute that assertion, instead arguing that no such warning

was required under the circumstances. See Docket Item 39.

       Smith also asserts that she was intoxicated when she testified. Docket Item 33

at 6. The special agent refutes that assertion as well, Docket Item 39-1 at 8-9, and also

notes Smith’s testimony before the grand jury specifically denying that she was “under

the influence of any alcohol . . . [or] any other drugs or medications,” Docket Item 33 at

75.

       AUSA Molisani led the questioning. Smith first swore that she would provide

truthful testimony. See Docket Item 33 at 38. With respect to the events surrounding

the Wimes shooting, she testified as follows:

       QUESTION: And so you saw [Xavier Wimes (“Zave”)] running. Where were you
                 and your cousin Dalvon at that time after you saw him flop out of
                 the window and get up and start running?

       ANSWER:       On the grass.
                                              3
Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 4 of 16




QUESTION: How far away from where Zave landed would you say that you and
          your cousin were?

ANSWER:     Probably about where you at to where I’m at.

QUESTION: Would you say that’s ten to 15 feet?

ANSWER:     Probably a little further.

QUESTION: Do you think we’re more than ten to 15 feet apart?

ANSWER:     Yes. Probably near that table. That’s how far it was.

QUESTION: Still pretty close though?

ANSWER:     Yeah.

QUESTION: What happened? What did you see happen as Zave ran toward the
          parking lot?

ANSWER:     Everybody ran after him.

QUESTION: Where did these people that you were referring to as everybody,
          where did you see them come from?

ANSWER:     Out the building.

QUESTION: Did they come running right by you?

ANSWER:     Yeah, out the front door.

QUESTION: Okay. And how many people were chasing Zave at that point?

ANSWER:     Twenty. All the guys.

QUESTION: And what did you see happen?

ANSWER:     Zave was fighting them, but I didn’t—then I heard gunshots, but I
            didn’t see who shot him. I just heard gunshots.

QUESTION: Could you see—you said Zave was running. As this group chased
          him did they catch up to him? What happened?

ANSWER:     With the gun?

QUESTION: So no one was actually around Zave when he was shot?

ANSWER:     I mean, everybody was around them because they was all trying to
            fight him, but somebody pulled out the gun and shot him.

                                     4
Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 5 of 16




QUESTION: How many shots did you hear?

ANSWER:     Like six.

QUESTION: And after the shots what did you see happen?

ANSWER:     Everybody run.

QUESTION: Those twenty people ran?

ANSWER:     Yeah, but the cops was already in the Towne Gardens.

QUESTION: You could see the police arrive?

ANSWER:     Yes.

QUESTION: Where did you see the police car?

ANSWER:     Driving on the grass.

QUESTION: Are you talking about the same grass where everybody had run
          out?

ANSWER:     Yes.

QUESTION: And where were you and your cousin at that point?

ANSWER:     I was picking him up. We was running, but the gun was on the
            ground in the grass near the sidewalk.

QUESTION: You actually saw the gun?

ANSWER:     Yeah.

QUESTION: Did you see how the gun got there?

ANSWER:     Probably somebody threw it.

QUESTION: You didn’t see anyone throw it though?

ANSWER:     No.

QUESTION: It was just a gun that happened to be on the grass?

ANSWER:     Yeah, and Dal picked it up. I mean, he was probably trying to take
            it, but he threw it in the bushes when he saw the cops.

QUESTION: So while you were carrying Dal how does he go about picking up
          this gun?

                                    5
Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 6 of 16




ANSWER:      I mean, I wasn’t really carrying him because he was conscious
             then, but I was holding him on my shoulders.

QUESTION: And so did you walk over with him then to pick up the gun?

ANSWER:      Yeah because I had him on my shoulder.

QUESTION: Did you say anything to him as the two of you were walking towards
          the gun?

ANSWER:      I don’t remember. I just remember him picking it up and throwing it
             in the bushes.

 ...

QUESTION: After you saw your cousin throw the gun into the bushes where did
          you go next?

ANSWER:      We ran into the car cuz the door was open.

QUESTION: You two are both running?

ANSWER:      I mean, yeah, but I’m still holding him as we run into the car.

QUESTION: Is there a reason why you walked toward where people had been
          shooting to pick up the gun?

ANSWER:      Yes. That’s where the parking lot at. That’s how you get out of the
             Towne Gardens.

QUESTION: You had to walk in the direction of the shooting before you could
          get to the parking lot?

ANSWER:      Yeah.

QUESTION: And so you said after your cousin Dalvon throws the gun into the
          bushes the two of you run?

ANSWER:      Yeah, to this black car.

QUESTION: And why did you run to the black car?

ANSWER:      Because his head was gushing and he had to go to the hospital.

QUESTION: And why that particular car though?

ANSWER:      Because the door was open.

QUESTION: Okay. Did you know the owner of that vehicle?

                                        6
Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 7 of 16




ANSWER:      No.

QUESTION: Did you get in the car?

ANSWER:      Yes.

QUESTION: Did your cousin Dalvon Curry also get in the car?

ANSWER:      Yes.

 ...

QUESTION: And did you know the owner or the person that got in the car?

ANSWER:      No.

QUESTION: Did you have a conversation with that person?

ANSWER:      Yes. I asked him to take me to the hospital.

 ...

QUESTION: And where did you go from the Towne Gardens parking lot?

ANSWER:      To Buffalo General.

QUESTION: And what happened when you arrived at Buffalo General?

ANSWER:      He dropped us off at the corner.

QUESTION: Did you tell him to take you all the way to the hospital?

ANSWER:      No. I told him to drop us off at General, Buffalo.

QUESTION: What happened when you got dropped off at the corner? Did you
          help your cousin? Did you carry him toward the hospital?

ANSWER:      Me and him both walked to the hospital.

QUESTION: Were you still kind of carrying him at that point or was he walking
          on his own power?

ANSWER:      A little of both.

QUESTION: And what happened when you got inside the hospital?




                                     7
      Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 8 of 16




       ANSWER:       They took him in the back. I didn’t stay, though. I waited until his
                     mother came and then I left.

Docket Item 33 at 57-63.

       A different grand jury indicted Smith on July 11, 2019, charging that she made

false declarations, in violation of 18 U.S.C. § 1623(a), and obstructed justice, in violation

of 18 U.S.C. § 1512(c)(2). See Docket Item 1. More specifically, the indictment alleges

that Smith falsely testified that she (1) observed 20 individuals chase Wimes, (2)

observed Curry retrieve a firearm from the grass, (3) helped Curry to a parking lot, and

(4) accompanied Curry to the hospital. Id. at 8, 10.

       In a separate indictment, Curry was charged with, among other things, two

counts of murder in aid of racketeering. Docket Item 39-1 at 10. In February 2020,

Curry was convicted of all charges. Id. Smith now moves to dismiss the indictment

against her. Docket Item 33.


                                       DISCUSSION


       Smith asserts four separate grounds for dismissing the indictment. First, she

argues that the government impermissibly posed ambiguous questions before the grand

jury. Docket Item 33 at 14-15. Second, she argues that the government violated her

rights under the Fourteenth Amendment to the United States Constitution by setting a

“perjury trap.” Id. at 15-16. Third, she argues that the government violated her rights

under the Fifth and Sixth Amendments by not advising her that she could remain silent

and/or secure counsel free of charge. Id. at 16-17. Finally, Smith argues that even if

the government did not, strictly speaking, violate any of her constitutional rights, this

Court still should exercise its supervisory power to suppress her testimony, and


                                              8
      Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 9 of 16




consequently dismiss the indictment, because the government’s conduct was

“outrageous.” Id. at 17-19.

       This Court is not persuaded by any of these arguments.


       A.     Ambiguous Questions

       Smith first argues that because the government’s questions before the grand jury

were vague, her responses to those questions cannot serve as the basis for a perjury

prosecution. Docket Item 33 at 14-15.

       “A perjury conviction must rest on the utterance by the accused of a false

statement; it may not stand on a particular interpretation that a questioner places upon

an answer.” United States v. Lighte, 782 F.2d 367, 375 (2d Cir.1986). For that reason,

“[w]hen a line of questioning is so vague as to be fundamentally ambiguous, the

answers associated with the questions posed may be insufficient as a matter of law to

support the perjury conviction.” Id. (citation omitted). “A question is fundamentally

ambiguous when it is not a phrase with a meaning about which [persons] of ordinary

intellect could agree, nor one which could be used with mutual understanding by a

questioner and answerer unless it were defined at the time it were sought and offered

as testimony.” Id.

       Here, Smith argues, without citing any particular portion of her testimony, that

“the government’s disjoint[ed] [g]rand [j]ury examination . . . resembles an Abbott and

Costello routine.” Docket Item 33 at 15. This Court finds no merit to Smith’s argument.

The questioning tracked a chronological timeline, and the testimony specifically charged

as false was offered in response to clear, simple, and precise questions.




                                            9
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 10 of 16




       For example, with respect to the first allegation in the indictment—that Smith

falsely testified that she observed 20 individuals chase Wimes—the government asked,

“What happened? What did you see happen as Zave ran toward the parking lot?”

Docket Item 33 at 58. Smith answered, “Everybody ran after him.” Id. After clarifying

where these individuals came from, the government asked, “And how many people

were chasing Zave at that point?” Id. Smith responded, “Twenty. All the guys.” Id.

With respect to the second allegation—that Smith falsely stated that she observed Curry

retrieve a firearm from the grass—the government asked Smith,

       QUESTION: And where were you and your cousin at that point?

       ANSWER:       I was picking him up. We was running, but the gun was on the
                     ground in the grass near the sidewalk.

       QUESTION: You actually saw the gun?

       ANSWER:       Yeah.

       QUESTION: Did you see how the gun got there?

       ANSWER:       Probably somebody threw it.

       QUESTION: You didn’t see anyone throw it though?

       ANSWER:       No.

       QUESTION: It was just a gun that happened to be on the grass?

       ANSWER:       Yeah, and Dal picked it up. I mean, he was probably trying to take
                     it, but he threw it in the bushes when he saw the cops.

Id. at 59-60. With respect to the third allegation—that Smith falsely stated that she

helped Curry to a parking lot—the government asked Smith, “After you saw your cousin

throw the gun into the bushes where did you go next?” Id. at 60. She responded, “We

ran into the car cuz the door was open.” Id. And finally, with respect to the final

allegation—that Smith falsely stated she accompanied Curry to the hospital—the
                                            10
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 11 of 16




government asked Smith, “And where did you go from the Towne Gardens parking lot?”

Id. at 62. She responded, “To Buffalo General [Hospital].” Id. at 63.

       There is nothing ambiguous or otherwise misleading in that line of questioning.

Nor is there any evidence in Smith’s responses that she was confused by the questions.

Smith’s first argument therefore lacks merit.


       B.     Perjury Trap

       Smith also argues that the government impermissibly set a “perjury trap” for her

by requiring her to testify when it knew that she would provide false testimony. See

Docket Item 33 at 15-16.

       “A ‘perjury trap’ is created when the government calls a witness . . . for the

primary purpose of obtaining testimony from him in order to prosecute him later for

perjury.” Wheel v. Robinson, 34 F.3d 60, 67-68 (2d Cir. 1994) (quoting United States v.

Chen, 933 F.2d 793, 796-97 (9th Cir. 1991)) (additional citations omitted). The Second

Circuit “has discussed but has never adopted the ‘perjury trap’ doctrine.” United States

v. Balkany, 468 F. App’x 49, 53 (2d Cir. 2012) (summary order) (citing United States v.

Regan, 103 F.3d 1072, 1079 (2d Cir.1997); Wheel, 34 F.3d at 67). Rather, whenever

the Circuit has considered a possible “perjury trap” defense, it has found that “the

existence of a ‘legitimate basis’ for [the] investigation and for [the] particular questions

answered falsely preclude[d] ‘any application of the ‘perjury trap’ doctrine.’” Regan, 103

F.3d at 1079 (quoting Wheel, 34 F.3d at 68); see also Balkany, 468 F. App’x at 53.

       This Court similarly need not decide whether a defendant may invoke the perjury

trap defense because, even assuming it exists, it would not apply here. The grand jury

was investigating Curry’s possible involvement in two murders. Id. Docket Item 39-1 at


                                              11
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 12 of 16




4-6. Curry claimed that Smith was with her at the time of one of those murders, an

assertion she originally corroborated but later refuted. See Docket Item 33 at 24-25;

Docket Item 39-5 at 1. Smith also claimed that she was with Curry on the night of the

second murder. See id. at 1-2.

       The government had a “legitimate basis” for its investigation into Curry’s

whereabouts on the two evenings in question, and Smith had information highly relevant

to that inquiry—information that the government’s questions sought to elicit. What is

more, the government had no indication that Smith would testify falsely before the grand

jury, as she had recanted her prior (false) statement when shown a video showing that

Curry could not have been with her the entire day of the first murder, as she previously

had claimed. Smith can hardly be heard to complain about having been brought before

a grand jury to refute the alibi of someone suspected of murder or having been asked

about her alleged presence at another murder scene. Smith’s second argument

therefore lacks merit as well.


       C.     Fifth and Sixth Amendment Rights

       Smith also argues that the government violated her Fifth and Sixth Amendment

rights when it failed to advise her of the privileges afforded by those amendments

before she testified. See Docket item 33 at 16-17.

       “When called by the grand jury, witnesses are . . . legally bound to give testimony

. . . unless some recognized privilege is asserted.” United States v. Mandujano, 425

U.S. 564, 572 (1976) (citations omitted). One such privilege is the Fifth Amendment

right against compelled self-incrimination. Id. at 572-73. “[T]he Fifth Amendment

privilege,” however, “does not condone perjury.” United States v. Wong, 431 U.S. 174,


                                            12
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 13 of 16




178 (1977). As such, the Supreme Court has “consistently[,] indeed without

exception[,] allowed sanctions for false statements or perjury . . . even in instances

where the perjurer complained that the [g]overnment exceeded its constitutional powers

in making the inquiry.” Mandujano, 425 U.S. at 577.

       This case is no exception. Even assuming the government should have advised

Smith of her Fifth Amendment rights prior to her testifying, any such error would not

entitle her to suppression of that testimony. “[I]t cannot be thought that as a general

principle of our law a citizen has a privilege to answer fraudulently a question that the

[g]overnment should not have asked. Our legal system provides methods for

challenging the [g]overnment’s right to ask questions—lying is not one of them.” Id.

(quoting Bryson v. United States, 396 U.S. 64, 72 (1969)).

       Smith fares no better with respect to her argument under the Sixth Amendment.

The Sixth Amendment guarantees indigent criminal defendants the right to counsel.

See generally Gideon v. Wainwright, 372 U.S. 335 (1963). But that right “attaches only

at the initiation of adversary criminal proceedings[;] . . . before proceedings are

initiated[,] a suspect in a criminal investigation has no constitutional right to the

assistance of counsel.” Davis v. United States, 512 U.S. 452, 456- 57 (1994) (citations

omitted). A grand jury investigation is not itself a criminal proceeding, see Mandujano,

425 U.S. at 581, and the government had not otherwise initiated any proceedings

against Smith before her testimony. Accordingly, because “[n]o criminal proceedings

had been instituted against [Smith,] the Sixth Amendment right to counsel had not come

into play,” id., and the government was under no obligation to advise her of the rights

that amendment affords.



                                              13
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 14 of 16




       D.     Outrageous Government Conduct

       Finally, Smith argues that this Court should exercise its supervisory authority to

suppress her grand jury testimony because the government’s behavior, even if not flatly

unconstitutional, was outrageous. See Docket Item 33 at 17-18. More specifically, she

argues that the Second Circuit’s decision in United States v. Jacobs, 547 F.2d 772 (2d

Cir. 1976), supports suppression of her testimony.

       In Jacobs, the Second Circuit affirmed the district court’s order suppressing a

defendant’s false grand jury testimony and dismissing a perjury charge predicated on

that same testimony. Id. at 778. The prosecutor had deviated from a “uniform practice”

of encouraging target witnesses, such as the defendant there, to seek independent

legal advice before giving grand jury testimony. Id. at 773-74. The court explained that

although suppression was not required under Mandujano, it nevertheless was

warranted both because the “perjury count . . . was essentially a strategic ploy which

would make conviction on the substantive count easier if the counts were to be joined in

a single trial” and because the defendant “would not be likely to escape conviction [on

the substantive count] because of [the suppression order].” Id. at 774-75. In light of

those troubling facts, the court chose to “exercise [its] extremely restricted assertion of

supervisory power” to suppress the testimony as a means of “let[ting] our citizens know

that equal justice is available to all.” Id. at 777, 775.

       Even assuming that Jacobs remains good law, 1 it does not apply here. Smith

was not a target of the investigation. See Docket Item 39-1 at 6. She was a fact



       1But see United States v. Myers, 123 F.3d 350, 355-56 (6th Cir. 1997)
(observing that “the Supreme Court has severely curtailed the ability of federal courts to
fashion remedies based upon their supervisory powers” and holding that “a violation by
                                               14
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 15 of 16




witness expected to refute a target’s asserted alibi. Id. Although this Court does not

condone the FBI’s failure to record service of the subpoena, it does not find this error to

be so outrageous as to warrant suppression of the resulting testimony. Indeed, Smith

does not contest that the FBI agent and BPD detective interviewed her on July 11,

2018, see Docket Item 33 at 5, strongly supporting the inference that she had at least

constructive knowledge of the subpoena. And regardless, the long and short of the

matter is that Smith had neither a right to refuse to comply with the subpoena nor a right

to testify falsely. See Mandujano, 425 U.S. at 572, 577.

       Smith’s request that this Court exercise its discretion to suppress her testimony

therefore is denied.


       E.     Disqualification of AUSA Molisani

       Smith also has moved to disqualify AUSA Molisani from the prosecution of her

case because he “is likely a witness.” See Docket Item 33 at 2-3. “[C]all[ing]

government counsel as a witness . . . inevitably confus[es] the distinctions between

advocate and witness, argument and testimony,” and “is acceptable only if required by a

compelling and legitimate need.” United States v. Schwartzbaum, 527 F.2d 249, 253

(2d Cir. 1975). Smith does not offer any reason for calling AUSA Molisani as a witness,

much less a “compelling and legitimate” one. The motion accordingly is denied. Any

confusion that might result from AUSA Molisani’s having questioned Smith before the

2018 grand jury can be prevented, as the government suggests, see Docket Item 39 at

18-19, by removing his name from the relevant transcripts.


the government of its internal operating procedures, on its own, does not create a basis
for suppressing . . . grand jury testimony” (citations omitted)).

                                            15
     Case 1:19-cr-00146-LJV-HKS Document 41 Filed 04/23/20 Page 16 of 16




                                      CONCLUSION


       For the reasons stated above, the defendant’s motion to dismiss the indictment

or otherwise suppress her grand jury testimony, Docket Item 33, is DENIED. The

defendant’s motion to disqualify AUSA Molisani, id. at 2-3, also is DENIED. And to the

extent the defendant seeks other relief, see id. at 1-3, that relief is DENIED for the

reasons stated earlier by United States Magistrate Judge H. Kenneth Schroeder, Jr.,

see Docket Item 21.


       SO ORDERED.

       Dated: April 23, 2020

                Buffalo, New York




                                              Hon. Lawrence J. Vilardo

                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             16
